An unpublish d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

THE CITY OF BOULDER CITY, No. 66777
Appellant,
vs.  .
DANIEL D. JENSEN; WALT RAPP; ‘ F    Q
N ORBERT KASTL; FRANK L. FISHER; , 1,.»
Fig i 0 MS
i CYNTHIA HARRIS; JAMES C.

i DOUGLASS; NANCY NDLE'ITE; AND
' LINDA F, HENRY—SCHRICK,

Res oxidants.

 

ORDER DISMISSING APPEAL

Cause appearing, appellant’s motion for a voluntary dismissal

 

of this appeal is granted. This appeal is dismissed, NRAP 4203).
It is 50 ORDERED.

CLERK OF THE SUPREME CUUR'I‘
TRACIE K. INDEMANZ
BY: /

cc: Chief Judge, Eighth Judia‘ial District Cuurt
Hon. Steven, R. Kasach, Senior Judge
Grant Morris Dodds PLLC
Linda G. Strickland

Tracy Strickland
Eighth District Court Clerk

GF
NE‘MDA

CLERK‘S CHEER

V5? Gui L5,]

(on-man 

l
SUPREME COURT